 

 

4: 13- -Cr- (-20476- MAG: MAJEEI ES PRR 3OFPayetaitas Filed 04/23/20 _ Page 1of3

~< “fagretd- "Oistciet of mienigen |
me Logs At Flint Lok . . . .

 

Executed on ddad day of Aft dogo © oe . REspecteunyY Syomitred

Dor

 
4:13-cr-20476-MAG-MJH ECF No. 34, PagelD.139 Filed 04/23/20 Page 2 of 3

 

 
           
       

f

NAME doh. bass tel

Federal Correctional Institution Elkton

 

 

3
a]
©
w
S
™
o

Lisbon, OH 44432

ECEIVE

MAY 04 2020

pistRicT COURT
US INT, MICHIGAN

 

gelD.140 Filed 04/23/20 Page 3 of

tee

4

Case 4:13-cr-20476-MAG-MJH ECF No. 34, Pa

 

aeSe

CUE VELA os ae

SS APE ay ES i

U-95 yD

CF decal B u\deney
L60 Church strec fF d

lak My ugson piece
IVE

ber

Hla Mel ne STRICRH aa

 

ot Lh oer

~peness

 
